Appeal by defendant from a judgment of the County Court, Orange County, rendered May 24, 1973, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and sentencing him to an indeterminate prison term of a minimum of two years and four months and a maximum of seven years. Judgment modified, on the law, by vacating the sentence and case remanded to the County Court, Orange County, for resentence in compliance with section 70.00 (subd. 3, par. [b]) of the Penal Law. As so modified, judgment affirmed. The facts have been considered and are determined to have been establishd. The record discloses that the sentencing court failed to set forth its reasons for imposing a minimum sentence as is mandated by section 70.00 (subd. 3, par. [b]) of the Penal Law. Accordingly, defendant should be resentenced (see People v. Lynch, 28 H Y 2d 524; People v. Wright, 40 A D 2d 940; People v. Smith, 46 A D 2d 692). Martuscello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.